MONTGOMERY, Chief Justice.
Charles E. Ringo has filed a petition in this court for writ of habeas corpus against J. Miles Pound, Judge, Jefferson Circuit Court. Petitioner was convicted in the Jefferson Circuit Court in 1964 on various charges and was adjudged to serve two life sentences consecutively under the habitual criminal statute, KRS 431.190. No appeal was taken from that judgment.
This is the fourth proceeding in this court by petitioner. In Ringo v. Commonwealth, Ky., 391 S.W.2d 392, the denial of his motion under RCr 11.42 was upheld. In Wingo v. Ringo, Ky., 408 S.W.2d 469, cert. denied 386 U.S. 946, 87 S.Ct. 983, 17 L.Ed.2d 876, relief was denied in a habeas corpus proceeding appealed from the Lyon Circuit Court. On April 26, 1968, by order, a mandamus proceeding against Judge Pound was dismissed.
The same lack of merit apparent in the three prior proceedings is obvious in this proceeding. In his petition, Ringo alleges that he is presently confined in the Kentucky State Penitentiary at Eddyville and has been so confined since August 20, 1964. It is immediately apparent that J. Miles Pound, Judge, Jefferson Circuit Court, does not have custody of the petitioner and is not illegally restraining him. Further, it is equally apparent that this court does not have jurisdiction to entertain this petition for a writ of habeas corpus since the writ must be issued by a circuit judge and must be returned before the circuit judge of the county of the alleged illegal restraint. KRS 419.020 ; 419.-030. Shepherd v. Rich, 214 Ky. 684, 283 S.W. 1006. Nor does such proceeding fall within the category of actions wherein this court has original jurisdiction. Richardson v. Eaton, Ky., 402 S.W.2d 857; Davis v. Wingo, Ky., 411 S.W.2d 457.
Habeas corpus denied.
All concur.